Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.
 
Response to Arguments/Remarks
3.	Applicant’s arguments, see pgs. 4-10, with respect to the allowance of the current application have been fully considered but are not persuasive at this time.

Pertaining to the Applicant’s arguments, pgs. 4-5, regarding the objection to the claims:
It is noted that the amendments have fixed all of the previously indicated issues. An additional issue is raised for the newly amended limitations in claim 1.

Pertaining to the Applicant’s arguments, pgs. 5-10, regarding the newly amended limitations of claim 1:

Particularly, see “Labeled Fig. 13” and “Labeled Fig. 14” for Tsai, in the current office action which defines the labeled element “First Region” associated with an area of element 400, labeled element “Second Region” associated with an area of element 300, “Third Region” associated with an area of element 200, labeled element “Fourth Region” associated with an area of element 500; further, note that in Fig. 12 of Tsai element 110, which is corresponded to the second work function metal layer as claimed, is formed over all of the regions of elements 200, 300, 400, and 500 and in Fig. 13 is removed only from the region of element 200 and remains in the rest.
Applicant’s interpretation and arguments against Tsai’s element 104 to correspond to the second work function metal layer do not address the interpretation presented in the previous and current office action which correspond element 110 to the second work function metal layer. Also, see Tsai [0052] “the fourth work function tuning layer 110 comprises titanium nitride (TiN)” and see Applicant’s [0018] “work function metal layer … may be selected from the group consisting of titanium nitride (TiN)”. The naming of “second” in and of itself does not distinguish from the same element as corresponded in the prior art. See MPEP 2131 “The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
All arguments directed solely to the previously presented rejections are now moot, and arguments directed to dependent claims incorporating limitations of claim 1 which has already been addressed are responded in kind.

Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 and/or 103 rejections have been provided in parenthesis.

Claim Objections
5.	Claims 1-7, and 9 are objected to because of the following informalities:

Claim 1 recites in line 15, “the second work function metal layer is still remained” which should recite “the second work function metal remains” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. (US 2017/0032972 A1), hereinafter as Tsai.


    PNG
    media_image1.png
    755
    1159
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    781
    1128
    media_image2.png
    Greyscale


7.	Regarding Claim 1, Tsai discloses A method for fabricating semiconductor device (see Figs. 5-19, “Labeled Fig. 13”, and “Labeled Fig. 14” above – note that the labeled regions in the labeled figures apply to each of the Figs. 5-19; see [0025] “The substrate 70 may be a semiconductor substrate”), comprising:
providing a substrate (see Figs. 5-19, “Labeled Fig. 13”, and “Labeled Fig. 14” above, element 70, see [0025] “The substrate 70 may be a semiconductor substrate”) having a first region (see Figs. 5-19, “Labeled Fig. 13”, and “Labeled Fig. 14” above, labeled element “First Region”) (It is noted that the manner in which the claim is currently recited does not provide structural boundaries for any of the first to fourth regions such that they can be arbitrarily determined as long as each of the regions include a portion of the substrate; further, a common definition for “region” is a “division”, provided by the , a second region (see Figs. 5-19, “Labeled Fig. 13”, and “Labeled Fig. 14” above, labeled element “Second Region”), a third region (see Figs. 5-19, “Labeled Fig. 13”, and “Labeled Fig. 14” above, labeled element “Third Region”), and a fourth region (see Figs. 5-19, “Labeled Fig. 13”, and “Labeled Fig. 14” above, labeled element “Fourth Region”), wherein the second region is disposed between the first region and the third region (see Figs. 5-19, “Labeled Fig. 13”, and “Labeled Fig. 14” above, labeled element “Second Region” is disposed between the labeled element “First Region” and the labeled element “Third Region”);
forming a tuning layer (see Figs. 5-19, “Labeled Fig. 13”, and “Labeled Fig. 14” above, element 104, see [0048] “the second work function tuning layer 104 comprises titanium nitride (TiN)”) on the second region (see in particular Fig. 11 and [0048]);
forming a first work function metal layer (see Figs. 5-19, “Labeled Fig. 13”, and “Labeled Fig. 14” above, element 108, see [0051] “the third work function tuning layer 108 comprises titanium aluminum (TiAl), titanium aluminum carbon (TiAlC)”. A work function metal layer in a semiconductor transistor is a metal layer with a work function that serves as a control electrode in conjunction with the other conductive layers that are in electrical contact with each other – the material, shape, and size of the work function metal layer contributes to the overall work function of a gate electrode of a transistor which in turn effects the threshold voltage that is necessary to turn on the transistor. Element 108 is one of the conductive layers in electrical contact with each other which contributes to the overall work function of a gate electrode of the transistors which in turn effects the threshold voltage that is necessary to turn on the transistor, see [0051]) on the first region and the tuning layer of the second region (see in particular Fig. 12 and [0051]);
forming a second work function metal layer (see Figs. 5-19, “Labeled Fig. 13”, and “Labeled Fig. 14” above, element 110, see [0051] “the fourth work function tuning layer 110 comprises titanium  on the first region, the second region, and the fourth region (see in particular Fig. 12 and [0051]), wherein the forming of the second work function metal layer on the first region comprises:
forming the second work function metal layer on the first region, the second region, the third region, and the fourth region (see Fig. 12 and [0051] “a fourth work function tuning layer 110 is then formed conformally on the third work function tuning layer 108 in the first, second, third, and fourth regions 200, 300, 400, and 500”);
removing the second work function metal layer on the third region (see Figs. 12-13 and [0052] “the fourth work function tuning layer 110 in the first region 200 is exposed”), wherein the second work function metal layer is still remained on the first region, the second region and the fourth region (see Figs. 12-13 and [0052] “A mask 112 is then patterned over the fourth work function tuning layer 110 in the second, third, and fourth regions 300, 400, and 500, while the fourth work function tuning layer 110 in the first region 200 is exposed … Once the mask 112 is patterned, an etch selective to the fourth work function tuning layer 110 and third work function tuning layer 108 is performed to remove the fourth work function tuning layer 110 and third work function tuning layer 108 from the first region 200”) after the second work function metal layer on the third region is removed (see Fig. 13); and
forming a top barrier metal (TBM) layer (see Figs. 5-19, “Labeled Fig. 13”, and “Labeled Fig. 14” above, element 114, see [0054] “the barrier layer 114 comprises titanium nitride (TiN)”) on the first region, the second region, the third region, and the fourth region (see in particular Fig. 13 and [0054]).



Regarding Claim 2, Tsai discloses the method of claim 1, further comprising:
forming a bottom barrier metal (BBM) (see Figs. 5-19, “Labeled Fig. 13”, and “Labeled Fig. 14” above, element 98, see [0044] “the capping layer comprises a first sub-layer 96 and a second sub-layer 98”, “The capping layer may function as a barrier layer”, “The second sub-layer 98 can comprise tantalum nitride (TaN)”) on the substrate;
wherein the forming of the tuning layer on the second region comprises:
forming the tuning layer on the first region, the second region, the third region, and the fourth region (see in particular Fig. 10 and [0048] tuning layer element 104);
removing the tuning layer on the first region, the third region, and the fourth region (in particular see Fig. 14 and [0055]) (The manner in which the claims are currently recited do not require that removing is only in certain regions or that the removed element is not removed in certain regions – the same applies to all other claim limitations which only recite removing one or more elements without additional limitations stating that removing is only in certain regions or that the removed element is not removed in certain regions);
wherein the forming of the first work function metal layer comprises:
forming the first work function metal layer on the first region, the second region, the third region, and the fourth region (see in particular Fig. 12 and [0051] first work function metal layer element 108);
removing the first work function layer on the third region and the fourth region (in particular see Fig. 14 and [0055]); and
forming the TBM layer (see in particular Fig. 13 and [0054] TBM layer element 114).


Regarding Claim 3, Tsai discloses the method of claim 2, wherein the BBM layer comprises TaN (see [0044] “The second sub-layer 98 can comprise tantalum nitride (TaN)”).

10.	Regarding Claim 4, Tsai discloses the method of claim 1, wherein the first region and the second region comprise a same conductive type (see [0039] “The epitaxial source/drain regions 86 may comprise any acceptable material, such as appropriate for n-type finFETs”) and the third region and the fourth region comprise a same conductive type (see [0038] “The epitaxial source/drain regions 84 in the first region 200 and the fourth region 500, e.g., for p-type devices”).

11.	Regarding Claim 5, Tsai discloses the method of claim 4, wherein the conductive type of the first region and the second region comprise an n-type (see [0039] “The epitaxial source/drain regions 86 may comprise any acceptable material, such as appropriate for n-type finFETs”) and the conductive type of the third region and the fourth region comprise a p-type (see [0038] “The epitaxial source/drain regions 84 in the first region 200 and the fourth region 500, e.g., for p-type devices”).

12.	Regarding Claim 6, Tsai discloses the method of claim 1, wherein the tuning layer is selected from the group consisting of TiN, TiAl, TiAlC, and Al (see [0048] “the second work function tuning layer 104 comprises titanium nitride (TiN)”).

13.	Regarding Claim 7, Tsai discloses the method of claim 1, further comprising conducting an atomic layer deposition (ALD) for forming the tuning layer (see [0048] “the second work function tuning layer 104 comprises titanium nitride (TiN) or the like deposited by ALD”).

Regarding Claim 9, Tsai discloses the method of claim 1, wherein the TBM layer comprises TiN (see [0054] “the barrier layer 114 comprises titanium nitride (TiN)”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S.P./
Examiner, Art Unit 2818          

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818